DETAILED ACTION

This office action is in regards to a 371 application filed December 16, 2019 claiming priority to PCT/EP2018/076136 filed September 26, 2018 and foreign application EP17193882.2 filed September 28, 2017. Claims 1-15 have been amended and currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 2, 4-7, 12, and 14, the phrases "particularly” or “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “80 to 99% of the first polymer component (A) and 1 to 20 wt.% of the second component (B)”, and the claim also recites “90 to 95 wt.% of the first polymer component (A) and 5 to 10 wt.% of the second component (B)” and “50 to 95 wt.% of the first polymer component (A) and 5 to 50 wt.% of the second component (B) ” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “Mw of at least 80 kDa”, and the claim also recites “preferably of at least 100 kDa” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “Mw in the range of 1 to kDa”, and the claim also recites “preferably of 2 to 20 kDa” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the first polymer component (A) is in the range of 25 to 47 wt.%”, and the claim also recites “particularly in the range of 33 to 44 wt.%” and “preferably in the range of 36 to 40 wt.%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “an amorphous phase in the first polymer component (A) is at least 25 mol%”, and the claim also recites “preferably in the range of 27-33 mol%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “average fiber diameter in the range of 0.5 to 10 µm”, and the claim also recites “particularly in the range of 1 to 5 µm” and “preferably in the range of 1.5 to 3 µm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “in the range of 250 to 800%” and the claim also recites “particularly in the range of 350 to 700%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “in the range of 0.3 to MPa” and the claim also recites “particularly in the range of 0.5 to 1.5 MPa” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 2, the phrases "preferably comprising or consisting of” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is to a method of processing a polymer blend according to claim 1 or to a method of producing an object according to claim 11, it is indefinite to which invention is being claimed. It would be recommended to split Claim 15 into two claims.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claims 1 and 6, the structure of the first polymer component having a “substantially random, partially blocky structure” or “partially blocky structure” is indefinite.  Is the polymer random with occasional blocky regions? Are the blocky regions, blocks of lactide and blocks of caprolactone, randomly distributed or do blocks of lactide exist with a random copolymer of lactide and caprolactone, essentially a two-phase system?  Claims 2-5 and 7-15 are rejected due to their dependence on claims 1 and 6.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation of first polymer component (A) has a partially blocky structure broaden the limitation of a substantially random, partially blocky structure as defined in claim 1, therefore not further limiting as required in a dependent claim.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nseir Manassa et al. (US 2017/0072089 A1).
In regards to claims 1 and 6, Nseir Manassa et al. disclose a blend of poly(L-lactic acid)-co-ε-caprolactone and poly(D-lactic acid)-co-ε-caprolactone in Example 2c wherein the poly(L-lactic acid)-co-ε-caprolactone comprises 30 mole% caprolactone with a molecular weight of 210±10kDa [0369]. 
Nseir Manassa et al. do not disclose the dyad ratio of lactide dyads to lactide-ε-caprolactone dyads of at least 2.5:1. Since Nseir Manassa et al. teaches substantially identical poly(L-lactic acid-co-ε-caprolactone) in a molar ratio of of 70:30 lactic acid:caprolactone with a molecular weight of 210±10kDa as the recited Table 1, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Nseir Manassa et al. will be the same as claimed (i.e., dyad ratio of lactide-lactide dyads (LA-LA) to lactide-ε-caprolactone dyads (LA-CL) of at least 2.5:1). If there is any difference between the product of Nseir Manassa et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claim 2, Nseir Manassa et al. disclose 30 wt % PDLA/CL and 0.5 wt.% PLLA in a solution, therefore in a 99:1 weight ratio of PDLA/CL to PLLA/CL. If the range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). However, generally differences in concentration do not support patentability unless there is evidence indicating such concentration is critical. No evidence in this regard has been presented. See also MPEP2144.05 (II)(A).
In regards to claim 3, Nseir Manassa et al. disclose the poly(L-lactic acid)-co-ε-caprolactone comprises 30 mole% caprolactone with a molecular weight of 210±10kDa [0369].
In regards to claim 4, Nseir Manassa et al. disclose a blend of poly(L-lactic acid)-co-ε-caprolactone and poly(D-lactic acid)-co-ε-caprolactone in Example 2c therefore meeting the limitations of claim 1 and dependent claim 4.
In regards to claim 5, Nseir Manassas et al. disclose the poly(L-lactic acid)-co-ε-caprolactone comprises 30 mole% caprolactone in Example 2c, therefore caprolactone is in the amount of 35.2 wt.% (= (100*30*114.14) / ((30*114.14) + (70*90.0)).
In regards to claim 7, Nseir Manassas et al. do not disclose mole fraction of ε-caprolactone in an amorphous phase of the first polymer component (A). Since Nseir Manassa et al. teaches substantially identical poly(L-lactic acid-co-ε-caprolactone) in a molar ratio of of 70:30 lactic acid:caprolactone with a molecular weight of 210±10kDa as the recited Table 1, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Nseir Manassa et al. will be the same as claimed (i.e., fraction of ε-caprolactone present in an amorphous phase in the first polymer component (A) is at least 25 mol%). If there is any difference between the product of Nseir Manassa et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claim 8, Nseir Manassa et al. disclose a blend of poly(L-lactic acid)-co-ε-caprolactone and poly(D-lactic acid)-co-ε-caprolactone in Example 2c [0369]. 
In regards to claims 9-10, since Nseir Manassa et al. teaches substantially identical poly(L-lactic acid-co-ε-caprolactone) in a molar ratio of of 70:30 lactic acid:caprolactone with a molecular weight of 210±10kDa as the recited Table 1, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Nseir Manassa et al. will be the same as claimed (i.e.,the elongation at break in the range of 400 to 1000% and the elastic modulus in the range of 25 to 150 MPa). If there is any difference between the product of Nseir Manassa et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claims 11-12, Nseir Manassa et al. disclose electrospinning of the PLLA/CL and PDLA/CL solutions in the examples to form porous, non-woven sheets wherein the fibers have a mean diameter of 3 µm and a pore size ranged from 5-40 µm [Examples; 0373].
In regards to claims 13-14, Nseir Manassa et al. disclose and elongation at break of 261 to 493% and an elastic modulus in the 0.25 to 0.76 MPa [Table 1].
In regards to claim 15, Nseir Manassa et al. disclose a solution of poly(L-lactic acid)-co-ε-caprolactone and poly(D-lactic acid)-co-ε-caprolactone in Example 2c dissolved in a 25:25:50 (w/w) mixture of dimethylformamide:dioxane:tetrahydrofuran [0380, 0382].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/Examiner, Art Unit 1763